          Case 2:19-cv-06154-TJS Document 16 Filed 12/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH L. LEWIS                  :                    CIVIL ACTION
                                :
     v.                         :
                                :
UNITED STATES PAROLE COMMISSION :                    NO. 19-6154


                                         MEMORANDUM

Savage, J.                                                           December 8, 2020

       Petitioner Keith L. Lewis, who is currently an inmate in FCI-Williamsburg, South

Carolina, has filed a habeas corpus petition under 28 U.S.C. § 2241. He has named the

United States Parole Commission as the respondent instead of his custodian.            The

government has moved to dismiss the habeas petition for lack of jurisdiction because

Lewis is not in federal custody in this district.

       A habeas petition filed under § 2241 must be filed in the district where the prisoner

is confined, and the prisoner must name the custodian at the facility where he is being

held as the respondent. Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). The proper

respondent is “the person who has custody over [the petitioner].” Id. At 434.

       When he filed his habeas petition, petitioner was housed at FCI-Bennettsville,

South Carolina. He has since been transferred to FCI-Williamsburg, South Carolina.

Both institutions are in the District of South Carolina. Therefore, the petition had to have

been filed in that district, not this district.

       Lewis improperly seeks habeas relief from the United States Parole Commission.

The proper respondent is the federal detention facility in Williamsburg, South Carolina,

where Lewis is housed.
         Case 2:19-cv-06154-TJS Document 16 Filed 12/08/20 Page 2 of 2




      Because Lewis has filed his § 2241 petition in the wrong district court and has not

named the proper respondent, we shall dismiss his petition without prejudice to his right

to bring a § 2241 habeas petition in the District of South Carolina naming the appropriate

respondent.




                                            2
